Case 1:20-cv-01946-JPH-MJD Document 34 Filed 01/13/21 Page 1 of 2 PageID #: 134




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 LIBERTY MUTUAL INSURANCE COMPANY, )
                                            )
                           Plaintiff,       )
                                            )
                        v.                  )                 No. 1:20-cv-01946-JPH-MJD
                                            )
 DANA TOWNSEND as the Personal              )
 Representative of Wrongful Death Estate of )
 Charles Sparks, Deceased,                  )
                                            )
                           Defendant.       )




                             ORDER CONSOLIDATING CASES


        On December 14, 2020, the Court issued an Order to Show Cause why this case should

 not be consolidated with another case before the Court, Townsend v. Liberty Mutual Insurance

 Co., Case No. 1:20-cv-02191-JPH-MJD. The parties have filed a joint response indicating that

 they do not object to the consolidation. Accordingly, the Court ORDERS the following:

        1.     The Clerk is directed to consolidate Cause No. 1:20-cv-2191-JPH-MJD into 1:20-cv-

 1946-JPH-MJD, and to close 1:20-cv-2191-JPH-MJD.

        2.     The Clerk is directed to also docket this Order in Cause No. 1:20-cv-2191-JPH-MJD.

 The Clerk shall note in 1:20-cv-2191-JPH-MJD that Docket Number 34 in that case is DENIED AS

 MOOT.

        3.     All future filings shall be in the consolidated action and shall bear the Cause No.

 1:20-cv-1946-JPH-MJD.
Case 1:20-cv-01946-JPH-MJD Document 34 Filed 01/13/21 Page 2 of 2 PageID #: 135




        4.       The approved Case Management Plan [Dkt. 16] shall remain effective in the

 consolidated matter.

        5.       Defendant's Motion for Enlargement of Time to File Expert Disclosures [Dkt. 33],

 to which there is no objection, is GRANTED and the Case Management Plan [Dkt. 16] is

 amended as follows:

        III. Pretrial Pleadings and Disclosures

        G. Notwithstanding the provisions of paragraph (F), above, if a party intends to
        use expert testimony in connection with a motion for summary judgment to be filed
        by that party, such expert disclosures must be served on opposing counsel no later
        than 60 days prior to the dispositive motion deadline. If such expert disclosures
        are served the parties shall confer within 7 days to stipulate to a date for responsive
        disclosures (if any) and completion of expert discovery necessary for efficient
        resolution of the anticipated motion for summary judgment. The parties shall make
        good faith efforts to avoid requesting enlargements of the dispositive motions
        deadline and related briefing deadlines. Any proposed modifications of the CMP
        deadlines or briefing schedule must be approved by the Court.

        SO ORDERED.



        Dated: 13 JAN 2021




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.
